 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLAUME PARDEUX,                                No. 2:19-cv-0881-JAM-AC
12                       Plaintiff,
13           v.                                         ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14    THE US MENDICANT BUDDHIST
      CONGREGATION, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the
19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma
20   pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, and has submitted the affidavit required by that
21   statute. See 28 U.S.C. § 1915(a)(1). ECF No. 2. The motion to proceed IFP will therefore be
22   GRANTED.
23                                             I. SCREENING

24          The federal IFP statute requires federal courts to dismiss a case if the action is legally

25   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

27   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

28   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).
                                                        1
 1   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-
 2   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
 3           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
 5   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
 6   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
 7   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
 8   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
 9   denied, 564 U.S. 1037 (2011).
10           The court applies the same rules of construction in determining whether the complaint
11   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
12   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
13   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
14   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
15   (1972). However, the court need not accept as true conclusory allegations, unreasonable
16   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
17   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
18   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
19   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
20   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
21   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
22   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
23   Iqbal, 556 U.S. at 678.
24           Moreover, a federal court has an independent duty to assess whether federal subject matter
25   jurisdiction exists, whether or not the parties raise the issue. See Ruhrgas AG v. Marathon Oil
26   Co., 526 U.S. 574, 583 (1999) (recognizing that “Article III generally requires a federal court to
27   satisfy itself of its jurisdiction over the subject matter before it considers the merits of a case”).
28   The court must dismiss the case sua sponte if, at any time, it determines that it lacks subject
                                                          2
 1   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original
 2   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising
 3   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
 4   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.
 5   §§ 1331, 1332(a).
 6             Pro se pleadings are liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
 7   2010). A pro se litigant is entitled to notice of the deficiencies in the complaint and an
 8   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
 9   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
10             A. The Complaint
11             Plaintiff brings this suit against two Sacramento-based tax-exempt organizations - The
12   U.S. Mendicant Buddhist Congregation and the Minh Quang Meditation Center - and several of
13   their corporate officers, based on a failure to produce the organizations’ tax documents to him for
14   inspection. ECF No. 1 at 2-3. Plaintiff asserts that his demand for inspection was authorized by
15   26 U.S.C. § 6104(d) and 26 C.F.R. § 301.6104(d)-1, which require certain tax-exempt
16   organizations to make specified tax documents available for public inspection, and that therefore
17   the court has federal question jurisdiction. Id. at 3, 9. He claims that “[i]t is not necessary . . . to
18   assert grounds and/or bases for this petition,” as he is merely using the petition “as the means to
19   seek information about the religious corporations.” Id. at 8-9. Plaintiff seeks an order to compel
20   the production of the organizations’ tax documents and a “monetary sanction” of $45,000. Id. at
21   10-11.1
22             B. Analysis
23             Section 6104(d) of the Internal Revenue Code (“IRC”) provides, in pertinent part, that for
24   a three-year period following the filing date for their annual tax returns, certain tax-exempt
25   organizations must make the returns available “for inspection during regular business hours by
26   any individual at the principal office of such organization . . . .” 26 U.S.C. § 6104(d)(1)-(2).
27
     1
       Although service was not ordered, three of the named defendants have filed an answer to the
28   complaint. ECF No. 3.
                                                      3
 1   Section 301.6104(d)-1 is part of the Internal Revenue Service’s regulations implementing
 2   Section 6104. Plaintiff’s suit rests entirely upon the disclosure requirements listed in these
 3   provisions. However, “the fact that a federal statute has been violated and some person harmed
 4   does not automatically give rise to a private cause of action in favor of that person.” Cannon v.
 5   Univ. of Chicago, 441 U.S. 677, 688 (1979). While the Ninth Circuit has not addressed the issue,
 6   “courts considering 26 U.S.C. § 6104 have uniformly determined that there is no private right of
 7   action under the statute.” Doan v. Vietnamese Buddhist Ass’n of Sacramento, No. 2:19-CV-
 8   00996 KJM KJN PS, 2019 WL 2763167, at *2 (E.D. Cal. July 2, 2019) (collecting cases).
 9            The structure of the statute and its implementing regulations support this conclusion. The
10   IRC creates a monetary penalty for violations of Section 6104(d), and provides that no civil
11   action for the recovery of taxes or penalties shall be commenced without the authority of the
12   Secretary of the Treasury. See 26 U.S.C. §§ 6652(c)(1)(C), 7401. In addition, the regulations
13   specifically provide only an administrative remedy for an organization’s failure to comply with
14   public inspection requirements. 26 C.F.R. § 301.6104(d)-1(g).2 The undersigned therefore
15   concludes that the court lacks subject matter jurisdiction over this action.
16            As plaintiff asserts no other legal cause of action, or basis for federal jurisdiction, the
17   undersigned further recommends that leave to amend not be granted. It is clear from the
18   allegations in the complaint that federal jurisdiction is not available, and the complaint’s
19   deficiencies could not be cured by amendment. Noll, 809 F.2d at 1448.
20   ////
21   ////
22
     2
         26 C.F.R. § 301.6104(d)-1(g) provides that:
23
                      If a tax-exempt organization denies an individual’s request for
24                    inspection or a copy of an application for tax exemption or an annual
                      information return as required under this section, and the individual
25                    wants to alert the Internal Revenue Service to the possible need for
                      enforcement action, the individual may provide a statement to the
26                    district director for the key district in which the applicable tax-
                      exempt organization’s principal office is located (or such other
27                    person as the Commissioner may designate) that describes the reason
                      why the individual believes the denial was in violation of the
28                    requirements of section 6104(d).
                                                          4
 1                                           II. CONCLUSION
 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to proceed in forma
 3   pauperis (ECF No. 2) is GRANTED.
 4          Further, the undersigned recommends that the complaint (ECF No. 1) be DISMISSED
 5   with prejudice because it fails to establish federal jurisdiction. It is further recommended that
 6   leave to amend not be granted because amendment would be futile.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
11   document should be captioned “Objections to Magistrate Judge’s Findings and
12   Recommendations.” Failure to file objections within the specified time may waive the right to
13   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
14   v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
15   DATED: July 12, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
